DETAILED ACTION
This action is FINAL in response to the amendments filed on 03/10/2021.
Claims 1-12 are pending.
Claims 1-12 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2018 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 111(b) is acknowledged. Applicant filed the claimed provisional application number 62/217,485 on 09/11/2015.

Claim Objections
Claim 2 is objected to because of the following informalities: remove “the” in line 1 as it repeats on line 2. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dias et al. (US 2015/0122688 A1) in view of Mats et al. (US 2015/0324681 A1).

	
Regarding claim 1, Dias teaches A data-gathering system, the data-gathering system comprising a data-gathering element included with an identified good (Figure 2C; Figure 5B; Figure 4A; Paragraph [0008]; Paragraph [0019]; Paragraph [0153] “a user may place a product (such as a beverage) in a retainer 602. Then, the user may removably connect a lid having at least one or more sensors to the , the data-gathering element including5 a processor for storing subroutines and controlling the operation of the data-gathering element (claim 31; Figure 4D; Paragraph [0027] “Also, one or more of the computer elements may send instructions back to the sensor, possibly regarding when to start or stop detecting information, when to send detector information to a computer element, instruction to turn on or off, or other information”; Paragraph [0008]; Paragraph [0040] “the system and methods of the present invention include one or more computer elements. Examples of computer elements include a processor, system memory”; Paragraph [0041]; Paragraph [0139] “an integrated circuit board 342 (which may contain at least a processor and system memory) may be secured to the upper inner frame element 322A”); one or more sensors, each sensor for measuring a different environmental attribute of the identified good (Paragraph [0017] “The system and methods of the present invention may include one or more sensors, each configured to detect a characteristic or event related to the retainer, lid, or contents of the retainer. Each sensor may be disposed in or on a lid or a retainer or may be suspended from a lid or retainer”; Paragraph [0018] “Examples of a sensor include a temperature sensor, orientation sensor, capacity sensor, volume sensor, location sensor, pressure sensor, image sensor, thermal image sensor, float sensor, lid removal sensor, strain gauge or force sensor, optical recognition sensor, pH sensor, evaporative gas sensor, inductive sensor, Hall effect sensor or switch, resistive sensor, or other type of sensor known in the art”); a local memory for storing data including sensor measurements (Paragraph [0040] “computer elements include a processor, system memory”; Paragraph [0041] “Computer elements disposed in or on the lid or retainer are termed "internal computer elements,”; Paragraph [0148]; Paragraph [0051] “The detected information and/or calculated information may be stored in an external computer element (e.g., system memory possibly part of a smartphone or an application software) or an internal computer element (e.g., internal system memory possibly part of the container system) or other system location”; Paragraph [0019]; Paragraph [0018]; Paragraph [0021]) and identification information associated with each location (Paragraph [0024] “A location sensor may be configured to detect the geographic location of the container system. Examples of a location sensor include a global positioning system (GPS), other satellite navigation system, other triangulation systems, compass, or magnetic field sensor. A location sensor also may be used, in combination with map information, by the system to ascertain and alert the user if they are close to a beverage vendor, other restaurant, vending machine, drinking fountain, or other location related to a product”; Paragraph [0028] “container management system also may be configured to receive, store, or analyze non-detected information such as information input from an external source. Examples of such external source information include weather in the location near the user (as determined by the location sensor or user input of location); map information”; Paragraph [0050] “information that may be detected or calculated by the container management system includes… current or historical geographic location of retainer or lid; how often, for how long, and where the container system is used”; Paragraph [0051] “detected information and/or calculated information may be stored in an external computer element (e.g., system memory possibly part of a or an internal computer element (e.g., internal system memory possibly part of the container system) or other system location”); and10 a transmitter for sending stored data to a centralized location (Paragraph [0026] “The sensors may communicate with the computer elements via any wired or wireless communication system known in the art”; Figure 1E; Paragraph [0048]; Paragraph [0047] “The sensor may send the information to an internal processor located in the container system, where the internal processor determines whether there is a significant difference between the readings received from the burst of detection events and calculates which reading (or mean or median of the readings) to send to an external processor (e.g., located in a smartphone)… The computed information may be sent to the external computer elements via wired communication system (e.g., USB cord) or wireless communication system (e.g., Wi-Fi, Bluetooth, Zigbee, Near Field Communication, Infrared, ANT+, Wireless USB, Z-wave, IEEE Standard 802.15.4, IEEE Standard 802.22, RFID, or other short-range wireless communication technology, or long-range wireless communication technology). The computed information may be sent to the external computer elements upon completion of the computation by the internal processor, at certain time periods, after a certain amount of information is gathered”); and a network-based database in communication with the data-gathering element transmitter for storing the transmitted data associated with the identified good (paragraph [0042] “an external computer system include a desktop computer… Also, two or more external computer systems may be networked to form a cloud computing system”; Paragraph [0049] “Whether the transmitted information is processed or raw, the external computer elements may include an application software, database, a system memory, or a whole computer system”; Paragraph [0051] “The detected information and/or calculated information may be stored in an external computer element (e.g., system memory possibly part of a smartphone or an application software) or an internal computer element (e.g., internal system memory possibly part of the container system) or other system location”; Paragraph [0019]; Paragraph [0024]; Paragraph [0025]). 15  While Dias does not explicitly state a database this combination into Dias would be an obvious variation of the processor and memory taught by Dias (see Paragraph [0040]). Additionally, Dias further teaches that computer elements can be made of microprocessors and databases (see paragraph [0148] “The computer system… includes a processor…There may be only one or there may be more than one processor 510, such that the processor of the computer system 500 comprises a single central processing unit (CPU), a microprocessor, or a plurality of processing units” and Paragraph [0049] “computer elements may include an application software, a database, a system memory”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a Microprocessor and a database as taught by Dias in the system of Dias, in order to provide a more versatile system and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Dias does not explicitly teach A data-gathering system for goods passing through a supply chain to a consumer; a local memory for storing supply chain data; and identification information associated with each location along the supply chain; a transmitter for sending stored supply chain data to a centralized location; network-based database for storing the transmitted supply chain data.
Mats, from the same field of endeavors, teaches A data-gathering system for goods passing through a supply chain to a consumer (Paragraph [0494] “monitoring product parameters at the location of the product, and reporting status and warnings to the warehouse system 2308. For example, the bottle of milk with an industrial RFID tag 2104 attached, may be continuously monitored for time, temperature, shock, or the like”; Figure 1; Paragraph [0493]; Paragraph [0188]; Figure 2; Figure 32; Paragraph [0206]); a local memory for storing supply chain data (Figure 30; Figure 1; Figure 1A; Paragraph [0149]; Paragraph [0166]; Paragraph [0598]; Paragraph [0188] “food preparation and manufacturing (e.g., mixing and handling equipment, shipping and storage containers, long-term storage containers, sterilizing an environment with tagged foods, packages and containers in place, tracking foods through the supply chain”; Paragraph [0494] “the bottle of milk with an industrial RFID tag 2104 attached, may be continuously monitored for time, temperature, shock, or the like. Readers 140 distributed throughout the warehouse system 2308 may periodically interrogate the industrial RFID tags 2104 within the warehouse system 2308. Sensors 138 may be continuously monitoring parameters, and when the industrial RFID tag 2104 is interrogated, the industrial RFID tag 2104 may then read sensor 138A data and compare their values to parameter limits. Sensors may be independently powered, and so the industrial RFID tag 2104 may be reading a data history since the sensor's last access by the industrial RFID tag 2104”); and identification information associated with each location along the supply chain (Paragraph [0494] “the bottle of milk with temperature, shock, or the like. Readers 140 distributed throughout the warehouse system 2308 may periodically interrogate the industrial RFID tags 2104 within the warehouse system 2308. Sensors 138 may be continuously monitoring parameters, and when the industrial RFID tag 2104 is interrogated, the industrial RFID tag 2104 may then read sensor 138A data and compare their values to parameter limits. Sensors may be independently powered, and so the industrial RFID tag 2104 may be reading a data history since the sensor's last access by the industrial RFID tag 2104”; Paragraph [0493] “This information, along with its identification number, may be stored in the milk's industrial RFID tag 2104,”); a transmitter for sending stored supply chain data to a centralized location (Paragraph [0493] “This information, along with its identification number, may be stored in the milk's industrial RFID tag 2104, and may be transferred to the warehouse system 2308 database when the milk is received. The milk may then be stored in the warehouse system for some time duration before being shipped out. The warehouse system 2308 may be a company separate from the company that produced, packaged, and transported the milk to the warehouse system 2308 site… , the warehouse system 2308 may read these parameters from the product's industrial RFID tag 2104 upon receiving the product, for example, to determine whether the milk has expired prior to receiving”; Paragraph [0495]); network-based database for storing the transmitted supply chain data (Paragraph [0493]; Paragraph [0495]; Figure 17; Figure 30; Paragraph [0149]).

One would be motivated to do so as ensure perishable foods are properly maintained and tracked thus reducing waste and bad food (see paragraph [0493] of Mats).

Regarding claim 2, Dias further teaches wherein the centralized location includes a processor for evaluating the transmitted sensor measurements with respect to defined parameters (Paragraph [0026] “The sensors may communicate with the computer elements via any wired or wireless communication system known in the art”; Figure 1E; Paragraph [0048]; Paragraph [0047] “The sensor may send the information to an internal processor located in the container system, where the internal processor determines whether there is a significant difference between the readings received from the burst of detection events and calculates which reading (or mean or median of the readings) to send to an external processor (e.g., located in a smartphone)… The computed information may be sent to the external computer elements via wired communication system (e.g., USB cord) or wireless communication system (e.g., Wi-Fi, Bluetooth, Zigbee, Near Field Communication, Infrared, ANT+, Wireless USB, Z-wave, IEEE Standard 802.15.4, IEEE Standard 802.22, RFID, or other short-range wireless communication technology, or long-range wireless communication technology). The computed information may be sent to the external computer elements upon completion of the computation by the internal processor, at certain time periods, after a certain amount of information is gathered”; Paragraph [0049] “transmitted database, a system memory, or a whole computer system. (For purposes of this patent application, the term "application software" means a set of one or more programs executed by a processor designed to carry out operations for a specific purpose”; Paragraph [0053]; Paragraph [0150]) and transmitting adjustment signals to the data-gathering element for out-of-boundary conditions (Paragraph [0064] “As another example, certain embodiments of the present invention may be configured to automatically close a lid opening upon detecting a temperature is above or below a certain threshold temperature or within a certain undesirable temperature range (e.g., threshold temperature or temperature range may be set by user or by manufacturer).”; Figure 12I; Paragraph [0160]; Figure 1A,B, and E; Paragraph [0151]-[0152]; Paragraph [0027] “one or more of the computer elements may send instructions back to the sensor, possibly regarding when to start or stop detecting information”); and the data-gathering element further comprises one or more process controllers for adjusting environmental parameters in response to adjustment signals received from the centralized location (Paragraph [0065] “Another object of certain embodiments of the present invention is to automatically open a lid opening upon detecting certain sensor detected information. For example, certain embodiments of the present invention may be configured to automatically open a lid opening upon detecting certain "drinking" conditions such… the temperature is within a certain temperature range or above or below a certain threshold temperature. Drinking conditions may be identified by… the temperature of the beverage, other information detected by the sensors, a combination of information gathered by the sensors, or user input sensor about the lid, the retainer, or contents of the retainer; and activate an action element in response to the detected information, wherein said action element is an open/close lid opening assembly configured to block or unblock said drink aperture in response to receiving certain detected information”; Paragraph [0027]; Paragraph [00160]).  

Regarding claim 3, Dias further teaches wherein the monitoring element 20 transmitter comprises a wireless transmitter (Paragraph [0026] “The sensors may communicate with the computer elements via any wired or wireless communication system known in the art”; Figure 1E; Paragraph [0048]; Paragraph [0047] “The sensor may send the information to an internal processor located in the container system, where the internal processor determines whether there is a significant difference between the readings received from the burst of detection events and calculates which reading (or mean or median of the readings) to send to an external processor (e.g., located in a smartphone)… The computed information may be sent to the external computer elements via wired communication system (e.g., USB cord) or wireless communication system (e.g., Wi-Fi, Bluetooth, Zigbee, Near Field Communication, Infrared, ANT+, Wireless USB, Z-wave, IEEE Standard 802.15.4, IEEE Standard 802.22, RFID, or other short-range wireless communication technology, or long-range .  

Regarding claim 4, Dias further teaches wherein the one or more sensors include sensors selected from the group consisting of: temperature sensors, pressure sensors, humidity sensors, GPS sensors, gas sensors, and biologic sensors (Paragraph [0017] “The system and methods of the present invention may include one or more sensors, each configured to detect a characteristic or event related to the retainer, lid, or contents of the retainer. Each sensor may be disposed in or on a lid or a retainer or may be suspended from a lid or retainer”; Paragraph [0018] “Examples of a sensor include a temperature sensor, orientation sensor, capacity sensor, volume sensor, location sensor, pressure sensor, image sensor, thermal image sensor, float sensor, lid removal sensor, strain gauge or force sensor, optical recognition sensor, pH sensor, evaporative gas sensor, inductive sensor, Hall effect sensor or switch, resistive sensor, or other type of sensor known in the art”; Paragraph [0024] “A location sensor may be configured to detect the geographic location of the container system. Examples of a location sensor include a global positioning system (GPS)”).25  

Regarding claim 5, Dias further teaches wherein the monitoring element further includes an identification component associated with the good (Paragraph [0155] “The user interface 700 shown in FIG. 11 includes a user interface menu 702, a sensor, and a system identification symbol 706 configured to identify which container system the representation is referencing”).  

Regarding claim 7, Dias teaches A networked system for gathering data associated with a plurality of goods (Figure 1E; Figure 9; Paragraph [0062] “Certain embodiments of the system and methods are configured to permit a user to monitor and manage one or more than one container system. Such embodiments may permit assigning a name or title to each container system in the user interface. Also, embodiments of the present invention may be configured for personal use (e.g., one user manages their personal water bottle and personal insulated mug), for family use (e.g., one user manages personal mug, spouse's tumbler, plus kids' water bottles), for restaurant or business use (e.g., one or more users manage multiple coffee pitchers/pump pots at a restaurant or business location), or for franchise use (e.g., franchise owner can track and review coffeepot volume/refill /temperature/cleaning information at various locations)“; Paragraph [0024]), the networked system including a plurality of data-gathering elements (Paragraph [0062]; Figure 2C; Figure 1E; Paragraph [0063]; Figure 2C; Figure 5B; Figure 4A; Paragraph [0008]; Paragraph [0019]; Paragraph [0153] “a user may place a product (such as a beverage) in a retainer 602. Then, the user may removably connect a lid having at least one or more sensors to the retainer 604. The system may then detect information about the lid, the retainer, or any contents in the retainer 606. Then, the system may activate an action element in , each data-gathering element associated with an identified good in a one-to-one relationship (Paragraph [0062]; Figure 2C; Figure 1E; Paragraph [0063]; Figure 2C; Figure 5B; Figure 4A; Paragraph [0008]; Paragraph [0019]; Paragraph [0153] “a user may place a product (such as a beverage) in a retainer 602. Then, the user may removably connect a lid having at least one or more sensors to the retainer 604. The system may then detect information about the lid, the retainer, or any contents in the retainer 606. Then, the system may activate an action element in response to the detected information 608”; Figure 12F), with each data-gathering element including 5 (claim 31; Figure 4D; Paragraph [0027] “Also, one or more of the computer elements may send instructions back to the sensor, possibly regarding when to start or stop detecting information, when to send detector information to a computer element, instruction to turn on or off, or other information”; Paragraph [0008]; Paragraph [0040] “the system and methods of the present invention include one or more computer elements. Examples of computer elements include a processor, system memory”; Paragraph [0041]; Paragraph [0139] “an integrated circuit board 342 (which may contain at least a processor and system memory) may be secured to the upper inner frame element 322A”; Figure 1E; Paragraph [0008]); one or more sensors, each sensor for measuring a different environmental attribute of the identified good  (Paragraph [0017] “The system and methods of the present invention may include one or more sensors, each configured to detect a characteristic or event related to the retainer, lid, or contents of the retainer. Each sensor may be disposed in or on a lid or a retainer or may be suspended from a lid or retainer”; Paragraph [0018] “Examples of a sensor include a temperature sensor, orientation sensor, capacity sensor, volume sensor, location sensor, pressure sensor, image sensor, thermal image sensor, float sensor, lid removal sensor, strain gauge or force sensor, optical recognition sensor, pH sensor, evaporative gas sensor, inductive sensor, Hall effect sensor or switch, resistive sensor, or other type of sensor known in the art”); a local memory for storing data (Paragraph [0040] “computer elements include a processor, system memory”; Paragraph [0041] “Computer elements disposed in or on the lid or retainer are termed "internal computer elements,”; Paragraph [0148]; Paragraph [0051] “The detected information and/or calculated information may be stored in an external computer element (e.g., system memory possibly part of a smartphone or an application software) or an internal computer element (e.g., internal system memory possibly part of the container system) or other system location”; Paragraph [0019]; Paragraph [0018]; Paragraph [0021]); and10 a transmitter for sending stored data  to a centralized location (Paragraph [0026] “The sensors may communicate with the computer elements via any wired or wireless communication system known in the art”; Figure 1E; Paragraph [0048]; Paragraph [0047] “The sensor may send the information to an internal processor located in the container system, where the internal processor determines whether there is a significant difference between the readings received from the burst of detection events and calculates which reading (or mean or median of the readings) to send to an external processor (e.g., located in a smartphone)… The computed information may be sent to the external computer elements via wired communication system (e.g., USB cord) or wireless communication system (e.g., Wi-Fi, Bluetooth, Zigbee, Near Field Communication, Infrared, ANT+, Wireless USB, Z-wave, IEEE Standard 802.15.4, IEEE Standard 802.22, RFID, or other short-range wireless ; and a network-based database in communication with the plurality of data-gathering elements for storing the data associated with the plurality of identified goods 15(paragraph [0042] “an external computer system include a desktop computer… Also, two or more external computer systems may be networked to form a cloud computing system”; Paragraph [0049] “Whether the transmitted information is processed or raw, the external computer elements may include an application software, a database, a system memory, or a whole computer system”; Paragraph [0051] “The detected information and/or calculated information may be stored in an external computer element (e.g., system memory possibly part of a smartphone or an application software) or an internal computer element (e.g., internal system memory possibly part of the container system) or other system location”; Paragraph [0019]; Paragraph [0024]; Paragraph [0025]; Paragraph [0062]; Figure 1E; Figure 12 D; Figure 12B). 15  While Dias does not explicitly state a database this combination into Dias would be an obvious variation of the processor and memory taught by Dias (see Paragraph [0040]). Additionally, Dias further teaches that computer elements can comprise a microprocessor and a database (see paragraph [0148] “The computer system… includes a processor…There may be only one or there may be more than one processor 510, such that the processor of the computer system microprocessor, or a plurality of processing units” and Paragraph [0049] “computer elements may include an application software, a database, a system memory”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a Microprocessor and a database as taught by Dias in the system of Dias, in order to provide a more versatile system and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 However, Dias does not explicitly teach plurality of goods moving along a supply chain; a local database for storing supply chain data; a transmitter for sending stored supply chain data to a centralized location; and storing the supply chain data associated with the plurality of identified goods
Mats, from the same field of endeavors, teaches plurality of goods moving along a supply chain (Paragraph [0494] “monitoring product parameters at the location of the product, and reporting status and warnings to the warehouse system 2308. For example, the bottle of milk with an industrial RFID tag 2104 attached, may be continuously monitored for time, temperature, shock, or the like”; Figure 1; Paragraph [0493]; Paragraph [0188]; Figure 2; Figure 32; Paragraph [0206]; Figure 30); a local memory for storing supply chain data (Figure 30; Figure 1; Figure 1A; Paragraph [0149]; Paragraph [0166]; Paragraph [0598]; Paragraph [0188] “food preparation and manufacturing (e.g., mixing and handling equipment, shipping and storage containers, long-term storage containers, sterilizing an environment with tagged foods, packages foods through the supply chain”; Paragraph [0494] “the bottle of milk with an industrial RFID tag 2104 attached, may be continuously monitored for time, temperature, shock, or the like. Readers 140 distributed throughout the warehouse system 2308 may periodically interrogate the industrial RFID tags 2104 within the warehouse system 2308. Sensors 138 may be continuously monitoring parameters, and when the industrial RFID tag 2104 is interrogated, the industrial RFID tag 2104 may then read sensor 138A data and compare their values to parameter limits. Sensors may be independently powered, and so the industrial RFID tag 2104 may be reading a data history since the sensor's last access by the industrial RFID tag 2104”); and identification information associated with each location along the supply chain (Paragraph [0494] “the bottle of milk with an industrial RFID tag 2104 attached, may be continuously monitored for time, temperature, shock, or the like. Readers 140 distributed throughout the warehouse system 2308 may periodically interrogate the industrial RFID tags 2104 within the warehouse system 2308. Sensors 138 may be continuously monitoring parameters, and when the industrial RFID tag 2104 is interrogated, the industrial RFID tag 2104 may then read sensor 138A data and compare their values to parameter limits. Sensors may be independently powered, and so the industrial RFID tag 2104 may be reading a data history since the sensor's last access by the industrial RFID tag 2104”; Paragraph [0493] “This information, along with its identification number, may be stored in the milk's industrial RFID tag 2104,”); a transmitter for sending stored supply chain data to a centralized location (Paragraph [0493] “This information, along with its identification number, may be stored in the milk's industrial RFID tag 2104, and may be transferred to the warehouse system database when the milk is received. The milk may then be stored in the warehouse system for some time duration before being shipped out. The warehouse system 2308 may be a company separate from the company that produced, packaged, and transported the milk to the warehouse system 2308 site… , the warehouse system 2308 may read these parameters from the product's industrial RFID tag 2104 upon receiving the product, for example, to determine whether the milk has expired prior to receiving”; Paragraph [0495]); and storing the supply chain data associated with the plurality of identified goods (Paragraph [0493]; Paragraph [0495]; Figure 17; Figure 30; Paragraph [0149]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Mats into the teachings of Dias to teach gathering data in a supply chain. 
One would be motivated to do so as ensure perishable foods are properly maintained and tracked thus reducing waste and bad food (see paragraph [0493] of Mats).

Regarding claim 8, Dias further teaches wherein the system further comprises a node networks, each node network associated with a group of data-gathering elements (Figure 1E; Figure 9;  Paragraph [0062] “Certain embodiments of the system and methods are configured to permit a user to monitor and manage one or more than one container system. Such embodiments may permit assigning a name or title to each container system in the user interface. Also, embodiments of the present invention may be configured for personal use (e.g., one user manages their personal one user manages personal mug, spouse's tumbler, plus kids' water bottles), for restaurant or business use (e.g., one or more users manage multiple coffee pitchers/pump pots at a restaurant or business location), or for franchise use (e.g., franchise owner can track and review coffeepot volume/refill /temperature/cleaning information at various locations)“ (each mug/pot is a node  and each mug/pot has the associate monitoring elements described above); Paragraph [0024]; Paragraph [0153] “a user may place a product (such as a beverage) in a retainer 602. Then, the user may removably connect a lid having at least one or more sensors to the retainer 604”); and a base unit associated with the node network, where the stored data20 from the group of data-gathering elements are stored in a database at the base unit (Figure 1E the “computer system 500” is the base unit; paragraph [0042] “an external computer system include a desktop computer… Also, two or more external computer systems may be networked to form a cloud computing system”; Paragraph [0049] “Whether the transmitted information is processed or raw, the external computer elements may include an application software, a database, a system memory, or a whole computer system”; Paragraph [0051] “The detected information and/or calculated information may be stored in an external computer element (e.g., system memory possibly part of a smartphone or an application software) or an internal computer element (e.g., internal system memory possibly part of the container system) or other system location”; Paragraph [0019]; Paragraph [0024]; Paragraph [0025]; Paragraph [0147]; Paragraph [0148];  ), wherein the base unit is capable of communicating with other base units and the network-based database (Paragraph [0042] “Examples of an external computer system include a desktop network interface element 550 such that it can send and receive information via Wi-Fi, Bluetooth, Infrared, ZigBee, Near Field Communication, ANT+, Wireless USB, Z-wave, IEEE Standard 802.15.4, IEEE Standard 802.22, RFID), local area networks, wide area networks, intranets, or other short-range wireless communication technology or long-range wireless communication technology. More specifically, a network interface 550 may provide a two-way data communication coupling via a network link”; Paragraph [0049] “Whether the transmitted information is processed or raw, the external computer elements may include an application software, a database, a system memory, or a whole computer system”; Paragraph [0051] “The detected information and/or calculated information may be stored in an external computer element (e.g., system memory possibly part of a smartphone or an application software) or an internal computer element (e.g., internal system memory possibly part of the container system) or other system location”; Paragraph [0019]; Paragraph [0024]; Paragraph [0025]).  
The examiner notes that “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure” (MPEP 2111.04).  In addition, a base unit with the capability of communicating but no positively recited even of communication with “other base units and the network-based database”, does not have a functional relationship with the claimed system, and is thus interpreted as nonfunctional descriptive material which has little to no patentable weight.
a set of node networks (Paragraph [0024] “A location sensor may be configured to detect the geographic location of the container system. Examples of a location sensor include a global positioning system (GPS), other satellite navigation system, other triangulation systems, compass, or magnetic field sensor. A location sensor also may be used, in combination with map information, by the system to ascertain and alert the user if they are close to a beverage vendor, other restaurant, vending machine, drinking fountain, or other location related to a product. The location sensor also may be used to indicate on a display or computer system whether other container management systems are located nearby, and possibly generate a map showing the location or number of other users in a certain geographic region (e.g., in a park, building, neighborhood, city, etc.) The users shown in the map may be those previously identified as friends via some social network or other users regardless of whether they are known to the user. Also, in certain embodiments, a user may export the map or other indicator showing their own location to a social network”; and Paragraph [0062]); and a base unit associated with each separate node network (Paragraph [0024] “A location sensor may be configured to detect the geographic location of the container system. Examples of a location sensor include a global positioning system (GPS), other satellite navigation system, other triangulation systems, compass, or magnetic field sensor. A location sensor also may be used, in combination with map information, by the system to ascertain and alert the user if they are close to a beverage vendor, other restaurant, vending machine, drinking fountain, or other location related to a product. The location sensor also may be used to indicate on a display or computer system”; Paragraph [0062] “Certain embodiments of the system and methods a user to monitor and manage one or more than one container system. Such embodiments may permit assigning a name or title to each container system in the user interface. Also, embodiments of the present invention may be configured for personal use (e.g., one user manages their personal water bottle and personal insulated mug), for family use (e.g., one user manages personal mug, spouse's tumbler, plus kids' water bottles), for restaurant or business use (e.g., one or more users manage multiple coffee pitchers/pump pots at a restaurant or business location), or for franchise use (e.g., franchise owner can track and review coffeepot volume/refill /temperature/cleaning information at various locations)”; Paragraph [0054]; Paragraph [0055]; Paragraph [0061]; Paragraph [0155]; Paragraph [0042]), 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Dias into the teachings of Dias to teach multiple nodal networks. 
One would be motivated to do so as to improve customer satisfaction at a business, improve overall happiness by providing bonding experiences with friends, and/or providing familial peace of mind by tracking different containers. 
However, Dias does not explicitly teach the stored supply chain data20.
Mats, from the same field of endeavors, teaches the stored supply chain data (Paragraph [0494] “monitoring product parameters at the location of the product, and reporting status and warnings to the warehouse system 2308. For example, the bottle of milk with an industrial RFID tag 2104 attached, may be continuously monitored for time, temperature, shock, or the like”; Figure 1; Paragraph [0188]; Figure 2; Figure 32; Paragraph [0206]; Figure 30; Paragraph [0493] “This information, along with its database when the milk is received. The milk may then be stored in the warehouse system for some time duration before being shipped out. The warehouse system 2308 may be a company separate from the company that produced, packaged, and transported the milk to the warehouse system 2308 site… , the warehouse system 2308 may read these parameters from the product's industrial RFID tag 2104 upon receiving the product, for example, to determine whether the milk has expired prior to receiving”; Paragraph [0495]; Figure 17; Paragraph [0149]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Mats into the teachings of Dias to teach gathering data in a supply chain. 
One would be motivated to do so as ensure perishable foods are properly maintained and tracked thus reducing waste and bad food (see paragraph [0493] of Mats).

Regarding claim 9, Dias teaches An apparatus for collecting information associated with a 25 commodity (Figure 2C; Figure 5B; Figure 4A; Paragraph [0008]; Paragraph [0019]; Paragraph [0153] “a user may place a product (such as a beverage) in a retainer 602. Then, the user may removably connect a lid having at least one or more sensors to the retainer 604. The system may then detect information about the lid, the retainer, or any contents in the retainer 606. Then, the system may activate an action element in response to the detected information 608”; Figure 12F), the apparatus comprising one or more sensors for measuring one or more environmental attributes of the commodity (Paragraph [0017] “The system and methods of the present invention may include one or more sensors, each configured to detect a characteristic or event related to the retainer, lid, or contents of the retainer. Each sensor may be disposed in or on a lid or a retainer or may be suspended from a lid or retainer”; Paragraph [0018] “Examples of a sensor include a temperature sensor, orientation sensor, capacity sensor, volume sensor, location sensor, pressure sensor, image sensor, thermal image sensor, float sensor, lid removal sensor, strain gauge or force sensor, optical recognition sensor, pH sensor, evaporative gas sensor, inductive sensor, Hall effect sensor or switch, resistive sensor, or other type of sensor known in the art”); a memory for storing data including sensor measurements (Paragraph [0040] “computer elements include a processor, system memory”; Paragraph [0041] “Computer elements disposed in or on the lid or retainer are termed "internal computer elements,”; Paragraph [0148]; Paragraph [0051] “The detected information and/or calculated information may be stored in an external computer element (e.g., system memory possibly part of a smartphone or an application software) or an internal computer element (e.g., internal system memory possibly part of the container system) or other system location”) and identification information associated with each transfer location (Paragraph [0024] “A location sensor may be configured to detect the geographic location of the container system. Examples of a location sensor include a global positioning system (GPS), other satellite navigation system, other triangulation systems, compass, or magnetic field sensor. A location sensor also may be used, in combination with map information, by the system to ascertain and alert the user if they are close to a beverage vendor, other restaurant, vending machine, drinking fountain, or other location related to a product”; Paragraph [0028] “container management system also may be configured to receive, store, or analyze non-detected information such as information input from an external source. Examples of such external source information include weather in the location near the user (as determined by the location sensor or user input of location); map information”; Paragraph [0050] “information that may be detected or calculated by the container management system includes… current or historical geographic location of retainer or lid; how often, for how long, and where the container system is used”; Paragraph [0051] “detected information and/or calculated information may be stored in an external computer element (e.g., system memory possibly part of a smartphone or an application software) or an internal computer element (e.g., internal system memory possibly part of the container system) or other system location”); a processor for analyzing the stored sensor measurements and 30monitoring conditions of the commodity (Paragraph [0047] “The sensor may send the information to an internal processor located in the container system, where the internal processor determines whether there is a significant difference between the readings received from the burst of detection events and calculates which reading (or mean or median of the readings) to send to an external processor (e.g., located in a smartphone). Alternatively, the one or more sensors may take a number of readings and an internal processor may receive multiple readings separated by a meaningful period of time (e.g., a fraction of a minute, 1 minute, 3 minutes, 5 minutes, 10 minutes, an hour, etc.). The internal processor may calculate the difference between the time-separated readings… The computed information may be sent to the external computer ; and23 HEI 0100an indicator for providing visual/audio messages associated with the current condition of the commodity (Figure 2C; Paragraph [0132] “The display element aperture may be sized and shaped to fit a first display element 312A such as a light emitting diode (LED) shown in FIG. 2B or a second display element 312B such as a display screen shown in FIG. 2C”; Paragraph [0140]; Abstract; Paragraph [0027] “The computer elements may convert the sensor output into a system output such as visual output (e.g., representations or light) to be displayed in a display element, audio output (e.g., sounds including tones, beeps, music, songs, words, etc.) to be produced by an audio output element, or tactile output (e.g., vibration) to be caused by a tactile output element”; Paragraph [0018]; Paragraph [0019]; Paragraph [0050] “current status (e.g., temperature or volume) of product in retainer”).  While Dias does not explicitly state a microprocessor and a database this combination into Dias would be an obvious variation of the processor and memory taught by Dias (see Paragraph [0040]). Additionally, Dias further teaches that computer elements can comprise a microprocessor and a database (see paragraph [0148] “The computer system… includes a processor…There may be only one or there may be more than one processor 510, such that the processor of the computer system 500 comprises a single central processing unit (CPU), a microprocessor, or a plurality of processing units” and Paragraph [0049] “computer elements may include an application software, a database, a system memory”)

However, Dias does not explicitly teach collecting supply chain information; a memory for storing supply chain data including sensor measurements; and identification information associated with each transfer location along the supply chain.
Mats, from the same field of endeavors, teaches collecting supply chain information (Paragraph [0494] “monitoring product parameters at the location of the product, and reporting status and warnings to the warehouse system 2308. For example, the bottle of milk with an industrial RFID tag 2104 attached, may be continuously monitored for time, temperature, shock, or the like”; Figure 1; Paragraph [0493]; Paragraph [0188]; Figure 2; Figure 32; Paragraph [0206]; Figure 30); a memory for storing supply chain data including sensor measurements (Figure 30; Figure 1; Figure 1A; Paragraph [0149]; Paragraph [0166]; Paragraph [0598]; Paragraph [0188] “food preparation and manufacturing (e.g., mixing and handling equipment, shipping and storage containers, long-term storage containers, sterilizing an environment with tagged foods, packages and containers in place, tracking foods through the supply chain”; Paragraph [0494] “the bottle of milk with an industrial RFID tag 2104 attached, may be continuously monitored for time, temperature, shock, or the like. Readers 140 Sensors 138 may be continuously monitoring parameters, and when the industrial RFID tag 2104 is interrogated, the industrial RFID tag 2104 may then read sensor 138A data and compare their values to parameter limits. Sensors may be independently powered, and so the industrial RFID tag 2104 may be reading a data history since the sensor's last access by the industrial RFID tag 2104”); and identification information associated with each transfer location along the supply chain (Paragraph [0494] “the bottle of milk with an industrial RFID tag 2104 attached, may be continuously monitored for time, temperature, shock, or the like. Readers 140 distributed throughout the warehouse system 2308 may periodically interrogate the industrial RFID tags 2104 within the warehouse system 2308. Sensors 138 may be continuously monitoring parameters, and when the industrial RFID tag 2104 is interrogated, the industrial RFID tag 2104 may then read sensor 138A data and compare their values to parameter limits. Sensors may be independently powered, and so the industrial RFID tag 2104 may be reading a data history since the sensor's last access by the industrial RFID tag 2104”; Paragraph [0493] “This information, along with its identification number, may be stored in the milk's industrial RFID tag 2104,”).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Mats into the teachings of Dias to teach gathering data in a supply chain. 


Regarding claim 10, Dias further teaches wherein the apparatus further 5comprises a transmitter for sending collected sensor measurements and identification information to another communication device (Paragraph [0026] “The sensors may communicate with the computer elements via any wired or wireless communication system known in the art”; Figure 1E; Paragraph [0048]; Paragraph [0047] “The sensor may send the information to an internal processor located in the container system, where the internal processor determines whether there is a significant difference between the readings received from the burst of detection events and calculates which reading (or mean or median of the readings) to send to an external processor (e.g., located in a smartphone)… The computed information may be sent to the external computer elements via wired communication system (e.g., USB cord) or wireless communication system (e.g., Wi-Fi, Bluetooth, Zigbee, Near Field Communication, Infrared, ANT+, Wireless USB, Z-wave, IEEE Standard 802.15.4, IEEE Standard 802.22, RFID, or other short-range wireless communication technology, or long-range wireless communication technology). The computed information may be sent to the external computer elements upon completion of the computation by the internal processor, at certain time periods, after a certain amount of information is gathered”; Paragraph [0024] ; Paragraph [0028]; Paragraph [0050] “information that may be detected or calculated by the container management system includes… current detected information and/or calculated information may be stored in an external computer element (e.g., system memory possibly part of a smartphone or an application software) or an internal computer element (e.g., internal system memory possibly part of the container system) or other system location”  

Regarding claim 11, Dias further teaches wherein the apparatus comprises a probe component for insertion into the commodity (Figure 7; Paragraph [0011]; Paragraph [0145] “is a temperature sensor 354 configured to detect the temperature of a product (e.g., a beverage) contained in the retainer while the lid 300 is connected to the retainer 200”; Paragraph [0132]; Figure 2C).10  

Regarding claim 12, Dias further teaches wherein the apparatus comprises a container for storing the commodity, the container formed to integrate the one or more sensors, memory, processor and indicator into one or more portions thereof (Figure 7; Figure 2C; Figure 4A; Figure 4D; Paragraph [0010]; Paragraph [0017] “one or more sensors, each configured to detect a characteristic or event related to the retainer, lid, or contents of the retainer. Each sensor may be disposed in or on a lid or a retainer or may be suspended from a lid or retainer”; Paragraph [0040] “the system and methods of the present invention include one or more computer elements. Examples of computer elements include a processor, system memory”; Paragraph [0041]; Paragraph [0139] “an integrated circuit board 342 (which may contain at least a processor and system . While Dias does not explicitly state a microprocessor and a database this combination into Dias would be an obvious variation of the processor and memory taught by Dias (see Paragraph [0040]). Additionally, Dias further teaches that computer elements can comprise a microprocessor and a database (see paragraph [0148] “The computer system… includes a processor…There may be only one or there may be more than one processor 510, such that the processor of the computer system 500 comprises a single central processing unit (CPU), a microprocessor, or a plurality of processing units” and Paragraph [0049] “computer elements may include an application software, a database, a system memory”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a Microprocessor and a database as taught by Dias in the system of Dias, in order to provide a more versatile system and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dias et al. (US 2015/0122688 A1) in view of Mats et al. (US 2015/0324681 A1) in further view of Lindsay (US 2004/0100380) A1.

Regarding claim 6, Dias does not explicitly teach wherein the identification component 30 comprises an element selected from the group consisting of: passive RFID tag, active RFID tag, barcode, QR code, and loT chips.22 HEI 0100  
Lindsay, from the same field of endeavors, teaches wherein the identification component 30 comprises an element selected from the group consisting of: passive RFID tag, active RFID tag, barcode, QR code, and loT chips (Figure 1; Figure 3; Figure 4; Paragraph [0011]; Paragraph [0055]; Paragraph [0007] “present invention provides a RFID system”; Paragraph [0017]).22 HEI 0100  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Lindsay into the teachings of Dias to teach an RFID tag. 
One would be motivated to do so as “facilitate food product storage for consumers from the standpoint of product freshness, expiration, accountability, and the like”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some additional pertinent pieces of art are referenced on 892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/WHITNEY POFFENBARGER/Examiner, Art Unit 3627          


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627